DISMISS; and Opinion Filed March 27, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00205-CV

                  NITIN JARIWALA AND CHETNA HIRA, Appellants
                                     V.
                FIRST NATIONAL BANK OF PRATT, KANSAS, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-17308

                             MEMORANDUM OPINION
                       Before Justices Brown, Schenck, and Pedersen, III
                                   Opinion by Justice Brown
       Before the Court are appellants’ amended motion for dismissal with prejudice and

appellee’s response reflecting agreement with the dismissal. We GRANT the motion and dismiss

the appeal with prejudice. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE

190205F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 NITIN JARIWALA AND CHETNA                        On Appeal from the 298th Judicial District
 HIRA, Appellants                                 Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-18-17308.
 No. 05-19-00205-CV        V.                     Opinion delivered by Justice Brown,
                                                  Justices Schenck and Pedersen, III
 FIRST NATIONAL BANK OF PRATT,                    participating.
 KANSAS, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal with
prejudice.

       We ORDER that each party bear its own costs of this appeal as agreed.


Judgment entered this 27th day of March 2019.




                                            –2–